28 Mich. App. 590 (1970)
184 N.W.2d 458
PEOPLE
v.
PAINTMAN
Docket No. 9450.
Michigan Court of Appeals.
Decided December 8, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, and Dominick R. Carnovale, Chief, Appellate Department, for the people.
Charles T. Burke, for defendant on appeal.
Before: HOLBROOK, P.J., and R.B. BURNS and FITZGERALD, JJ.
*591 PER CURIAM.
Defendant was tried by a jury and convicted on the charge of breaking and entering a business place with intent to commit larceny contrary to MCLA § 750.110 (Stat Ann 1970 Cum Supp § 28.305). On April 7, 1970 he was sentenced by Judge Joseph Gillis of the recorder's court to a term of eight to ten years imprisonment. With the assistance of court appointed appellate counsel a timely claim of appeal presents a single question for review. It is defendant's contention that the evidence was insufficient to support a finding of guilty beyond a reasonable doubt. The people have filed a motion to affirm the conviction and sentence.
An examination of the record reveals that at no time has the defendant attempted to seek review in the lower court of his contention that the evidence was insufficient to support a finding of guilty beyond a reasonable doubt. The issue is not properly preserved for review in this Court:
"An objection going to the weight of the evidence can be raised only by a motion for a new trial. On appeal, we review a denial for abuse of discretion. Here, no motion for a new trial was filed. The trial judge's discretion was, therefore, not invoked." People v. Mattison, 26 Mich App 453.
Motion to affirm the conviction and sentence is granted.